[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________            FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-12452         ELEVENTH CIRCUIT
                                  Non-Argument Calendar         FEB 1, 2011
                                ________________________        JOHN LEY
                                                                  CLERK
                                  Agency No. A088-411-360

BAUDILIO ADONIAS LOPEZ Y LOPEZ,

lllllllllllllllllllll                                          Petitioner,

                                           versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllll                                           Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________


                                      (February 1, 2011)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Baudilio Adonias Lopez y Lopez seeks review of the Board of Immigration
Appeals’s (“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of

his application for withholding of removal under the Immigration and Nationality

Act (“INA”) and protection under the United Nations Convention Against Torture

and Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”).

Lopez argues that the BIA’s adverse credibility determination was not supported

by the record, and argues that he suffered persecution from gangs in Guatemala on

account of his religious beliefs.

      We review only the BIA’s decision, except to the extent that it expressly

adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). Because the BIA’s opinion in this case did not expressly adopt the IJ”s

opinion, we review only the BIA’s opinion.

      We review administrative fact findings under the substantial evidence

standard, and must affirm the BIA’s decision if, viewing the evidence and

inferences therefrom in the light most favorable to the decision, it is supported by

reasonable, substantial, and probative evidence. Id. at 1283-84; Adefemi v.

Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). We will reverse a

finding of fact by the BIA only where the record compels reversal, not where it

merely supports a contrary conclusion. Adefemi, 386 F.3d at 1027.

      Under the REAL ID Act, a trier of fact may, “[c]onsidering the totality of

                                          2
the circumstances,” base a credibility determination on:

      “the demeanor, candor, or responsiveness of the applicant or witness, the
      inherent plausibility of the applicant’s or witness’s account, the consistency
      between the applicant’s or witness’s written and oral statements (whenever
      made and whether or not under oath, and considering the circumstances
      under which the statements were made), the internal consistency of each
      such statement, the consistency of such statements with other evidence of
      record (including the reports of the Department of State on country
      conditions), and any inaccuracies or falsehoods in such statements, without
      regard to whether an inconsistency, inaccuracy, or falsehood goes to the
      heart of the applicant’s claim, or any other relevant factor.”

8 U.S.C. § 1158(b)(1)(B)(iii) (codifying the REAL ID Act of 2005, Pub. L. No.

109-13, § 101, 119 Stat. 302). Inconsistent statements and contradictory evidence

are cogent reasons that can support an adverse-credibility finding. Matter of

S-M-J, 21 I. & N. Dec. 722, 729 (BIA 1997). An adverse credibility determination

does not excuse the IJ’s duty to consider other evidence produced by an asylum

applicant. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

However, as long as all the evidence submitted by an applicant is considered, the

IJ does not need to specifically address every piece of evidence presented. Tan v.

U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006). But, the weaker an

applicant’s testimony, the greater the need for corroborative evidence. Yang v.

U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005).

      Under the INA, the Attorney General may not remove an alien to a country


                                         3
where it is more likely than not that the alien’s “life or freedom would be

threatened . . . because of the alien’s race, religion, nationality, membership in a

particular social group, or political opinion.” INA § 241(b)(3)(A), 8 U.S.C.

§ 1231(b)(3)(A). In the case of an application for withholding of removal, a

showing of past persecution on a protected ground generally raises a rebuttable

presumption that the alien “had a ‘well-founded fear of future persecution,’” and

shifts the burden to the government to show that conditions in the country have

changed, or that the alien could avoid a future threat through relocation. Tan, 446
F.3d at 1375. To establish a well-founded fear of future persecution, an alien must

demonstrate that his fear of persecution is subjectively genuine and objectively

reasonable. Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

“The subjective component is generally satisfied by the applicant’s credible

testimony that he or she genuinely fears persecution.” Id. (citation omitted).

“[T]he objective prong can be fulfilled either by establishing past persecution or

that he or she has a good reason to fear future persecution.” Id. (internal quotation

marks and citation omitted).

      To qualify for protection under the CAT, Lopez must establish that it is

more likely than not that he will be tortured upon repatriation. 8 C.F.R.

§ 208.16(c)(2). Torture is “any act by which pain or suffering, whether physical or

                                           4
mental, is intentionally inflicted on a person . . . for any reason based on

discrimination of any kind, when such pain or suffering is inflicted by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.” 8 C.F.R. § 208.18(a)(1).

      In this case, substantial evidence supported the BIA’s determination that

Lopez’s testimony was not credible. Lopez’s application for asylum and

withholding of removal did not mention any persecution on account of his

religion, and he testified at trial that he feared harm from the gangs because he was

not a member. Lopez also presented no evidence that the Guatemalan government

consented or acquiesced to the harm he allegedly suffered.

      Upon review of the entire record on appeal, and after consideration of the

parties’ briefs, we deny the petition for review.

      PETITION DENIED.




                                           5